Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 1 of 57

et ee et ee ee ee a

EXHIBIT A TO NOTICE OF REMOVAL

Oh Oe oe he oe he i a of of of oe oe oe a oe oe ob a a a of of oe oo of oh oi ob oe oe
~ Case 3:20-cv-00088-MEM Document 2

THE PISANCHYN LAW FIRM
Thomas J. Carroll Jr, Esquire.
L.D.# 207130

524 Spruce Street

Scranton, PA 18503

(570) 344-1234

Filed 01/16/20 Page 2 of 57

Attorneys for Plaintiff

 

John Joe Doe C.D.
Plaintiff,

Vv,

o o o a a

Career Technology Center
Of Lackawanna County and
Scranton School District

° o * e

Defendants.

COURT OF COMMON PLEAS OF
LACKAWANNA COUNTY

No.: 19-cv-3629

4 im.
Pies °
4a; :

fhe

Spot tins?
hae Fr fy 7

Tepe g
~wadwed

CIVIL ACTION !:

Cy u. fTs
JURY TRIAL DEMANDED::*“
Ew ag

i

word
"

wii

we tdae

op.

a. *

~ i ey
z Qo
tie 5

os raed

TRees

of,
aa

OTICE

YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set
_ forth in the following pages, you must take action within twenty (20) days after this Complaint
and Notice are served, by entering a written appearance personally or by attorney and filing in
writing with the Court your defenses or objections to the claims set forth against you. You are
warned that if you fail todo so the case may proceed without you and a judgment may be entered
against you by the Court without further notice for any money claimed in the Complaint or for
any other claim or relief requested by the Plaintiff. You may lose money or property or other

rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE, IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

Lackawanna County Bar Association

233 Penn Ave

Scranton, PA 18503

(570) 969-9161

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 3 of 57

NOTICIA

Le han demandado a usted en la corte. Si usted quiere defenderse de estas demandas
expuestas en las paginas siguientes, usted tiene viente (20) dias de plazo al partir de la facha de
la demanda y la notificacion. Usted debe presentar una apatiencia escrita o en Persona o por
abogado y archivar en la corte en forma escrita sus defensas o sus objectiones a las demandas
encontra de su persona. Sea avisado que si usted no se defiende, la corte tomara medidas y
puede entrar una orden contra usted sin previo aviso o notificacion y por cualquier queja o alivio

que es pedido en la peticion de demanda. Usted puede perder dinero o sus propiedades o otros
derechos importantes para usted.

LLEVE ESTA DEMANDA A UN ABODAGO INMEDIATAMENTE. SI NO TIENE
ABOGADO O SINO TIENE EL DINERO SUFICIENTE DE PAGAR TAL SERVICIO, VAYA
EN PERSONA O LLAME POR TELEFONO A LA OFICINA CUYA DIRECCION SE

ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR DONDE SE PUEDE CONSEGUIR
ASISTENCIA LEGAL.

Lackawanna County Bar Association
233 Penn Ave

Scranton, PA 18503

(570) 969-9161

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 4 of 57

- COMPLAINT
Plaintiff, C.D., by and through his undersigned counsel, the Pisanchyn Law Firm,
hereby complains of the above-named Defendants (collectively, “Defendants” as follows:
l. Plaintiff C.D. (hereinafter "Plaintiff C.D."), was at the time of the events complained
of herein a minor individual but is now an adult, competent individual and was so at the time of

initiating this action. Plaintiff C.D. may be contacted through their counsel, the Pisanchyn Law

Firm, Go) ud LPs

~
woe
i
u

too a oye
2. _— Plaintiffs name and address are not contained within this Complaint sv-as fo: protect
Sy Bea

the privacy and identity of Plaintiff C.D. who incurred injuries and damages‘while.a nino, as set
= 2 Meh

. wb GEN
forth hereinafter. fis 0) Erte
=
3, The use of pseudonyms throughout this Complaint is done in good faith in Order to

avoid humiliation, embarrassment, additional psychological harm, and disruption or interference
with Plaintiff C.D. Plaintiff C.D. 's identity has already been made known privately to
Defendants through their counsel.

4, Plaintiff C.D. was a minor student enrolled at both Defendant, Career Technology
Center of Lackawanna County and Defendant Scranton School District during the 2016-2017
school year. |

5. Defendant, Career Technology Center of Lackawanna County (hereinafter "CTC"),
is, upon information and belief, a consortium of school districts in Northeastern Pennsylvania
duly organized, established and existing under the laws of the Commonwealth of Pennsylvania to
provide instruction fo students in different career areas; receives federal assistance either
individually or through the aforementioned consortium of school districts; and maintains

administrative offices at 3201 Rockwell Avenue, Scranton, Lackawanna County, Pennsylvania

18508.

 
Case 3:20-cv-00088-MEM . Document 2 Filed 01/16/20 Page 5 of 57

6. Defendant, Scranton School District (hereinafter "Scranton School District") is a
school district duly organized, established and existing under the laws of the Commonwealth of
Pennsylvania; receives federal assistance; and maintains administrative offices at 425 North
Washington Avenue, Scranton, Lackawanna County, Pennsylvania 18503. Scranton School
Disttict acts as a."sending school district" wherein its students are permitted to take instructional
classes at CTC,

7. Upon information and belief, a Joint Operating Committee comprised of
representatives from each "sending school district" adopts policies and procedures intended to
establish the general and overall rules within which the daily operations of CTC are to be
governed, These policies and procedures, include, but are not limited to: teacher conduct; hiring,
disciplining and firing teachers; prevention of student abuse and/or sexual harassment; reporting
of student abuse and/or sexual harassment; and remedying and/or correcting student abuse and/or
sexual harassment. The Joint Operating Committee includes school board members from
Carbondale School District, Dunmore School District, Forest City School District, Lakeland

‘School District, Mid Valley School District, North Pocono School District, Scranton Schoal
District and Valley View School District.

8. At all times relevant hereto, Richard Humphrey was employed by
Defendant CTC and Defendant Scranton School District, as an Automotive T echnology teacher
at CTC at the time of the events outlined in this Complaint, At all times material and relevant
hereto, Richard Humphrey was authorized by CTC and Scranton School District, both
in its capacity as a sending school district and as an active member/participant of the Joint

Operating Committee, to perform the duties and functions of an Automotive Technology teacher

and, in fact, acted within the scope of said duties and responsibilities at the time of the events

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 6 of 57

outlined herein below.

9. At all times relevant hereto, CTC acted by and through its agents, ostensible agents,
employees, servants and officers, to wit, employees, joint operating committee members,
supervisors, administrators and principals, during the relevant time period, from the beginning of
Richard Humphrey's employment with CTC in J uly 2015 through the completion of
the 2016-2017 schoo] year at CTC in June 2017 when Richard Humphrey resigned his
employment.

10. At all times relevant hereto, Scranton School District acted by and through its agents,
ostensible agents, employees, servants and officers, to wit, employees, board tmembers,
supervisors, administrators, teachers, officers and joint operating committee members during the
relevant time period, from the beginning of Richard Humphrey's employment with |
CTC in July 2015 through the completion of the 2016~2017 school year at crc in June 2017

when Richard Humphrey was forced to resign his employment as a result of the

events described below,

FACTUAL BACKGROUND
11. At all times relevant hereto, Defendant CTC, with the approval of Defendant
Scranton School District hired, employed and supervised Richard Humphrey, who
had been appointed to the position of Automotive Technology Instructor/teacher in July 2015.
12. At all times relevant hereto in 2016-2017, Richard Humphrey was acting
within the course and scope of his employment and/or agency with Defendant CTC and

Defendant Scranton School District in his capacity as an Automotive Technology

Instructor/teacher.

13. During the 2016-2017 school year, Plaintiff C.D., a student in the Scranton School
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 7 of 57

District, was enrolled in the Automotive Technology program at CTC taught by Richard

Humphrey,

14. Atall times relevant hereto, Defendant CTC was implementing and executing its
policies, procedures and customs in regard to the events set forth in this Complaint such that the
same resulted in the deprivation of Plaintiff C.D.’s constitutional, statutory and/or common law
rights. |

| 15.  Atall times relevant hereto, Defendant Scranton School District, by and through its
agents, employees, servants and officers, was implementing and executing its policies,
procedures and customs in regard to the events set forth in this Complaint such that the same
resulted in the deprivation of Plaintiff C.D.'s constitutional, statutory and common law rights.

16, At all times relevant hereto, Defendant CTC and Defendant Scranton School District
were each responsible to ensure that all of their respective agents, employees, servants and
officers were properly trained and supervised in the course of their employment/agency
relationship with CTC and/or the Scranton School District.

17,  Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
acted under color of state law. .

18. Plaintiff C.D. was enrolled as a student at CTC and Scranton School District during
the 2016-201 7 school year.

19. At all times relevant hereto, Plaintiff C.D. was a minor and a member of a protected
class under the law.

20. During the 2016-2017 school year, Richard Humphrey, as the instructor of
the Automotive Technology class, began making unwanted sexual advances towards several
minor male students in the class, including Plaintiff C.D., including but not limited to rubbing
their backs and shoulders; putting his arms around them; acting in a creepy and weird fashion;

groping, caressing and/or slapping their genital areas; following a male student

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 8 of 57

into the bathroom and offering to “dab” the student's penis after he urinated; and speaking to
them in a completely inappropriate, vulgar and sexually suggestive manner. |

21. This inappropriate conduct by Richard Humphrey was an open secret _
among the students in the Automotive Technology class, among the students in the other classes
at Defendant CTC and among the staff and/or administrators of Defendant CTC during
Richard Humphrey's tenure in the Automotive Technology class. |

22, Many of the aforementioned instances of inappropriate sexual advances, abuses
and/or student molestation by Richard Humphrey occurred right in the classroom with
at least one other adult teacher/teacher's aide present in the classroom, including Joseph
Granteed, Cheryl Shihinski, Robert Hudak, and/or Louis Morgantini. .

23. Early in the Springtime around March 2017, Louis Morgantini, another teacher in the
Automotive Technology class and an employee of Defendant CTC and/or Defendant Scranton
School District, approached some of the minor students including minor student C.D. in the
class and expressed that he had noticed that Richard Humphrey was acting
inappropriately with the minors and that he would "keep an eye on him." Mr. Morgantini further
expressed that he would have to do something and speak with others if the behavior continued
which, unfortunately, it did,

24, Upon information and belief as a mandatory reporter under Pennsylvania law (23 Pa.
C.8.A. 6311), Mr. Morgantini had an affirmative and non-delegable duty to report the behavior
of Richard Humphrey and disclose what he had witnessed and/or learned from the
students to the proper authorities including, but not limited to the adtninistrators of Defendant
CTC, ChildLine and/or the administrators of Defendant Scranton School District. The
administrators of Defendant CTC and/or Defendant Scranton School District would in turn also
have a duty to disclose the report of child abuse to ChildLine and facilitate the cooperation of

Defendant CTC and Defendant Scranton School District with the investigation of the report of
Case 3:20-cv-00088-MEM Document 2. Filed 01/16/20 Page 9 of 57

‘child abuse.

25, Upon information and belief, Mr. Morgantini, in accordance with his mandatory
reporting duty under 23 Pa. C.S.A. §6311, did report the behavior of Richard Humphrey to the
administrators of Defendant CTC and/or Defendant Scranton School District, but no action was
taken by the administrators of Defendant CTC and/or Defendant Scranton School District and
said Defendants CTC and Scranton School District clearly failed in their respective duties to
disclose the multiple reports of child abuse by Richard Humphrey to ChildLine and/or facilitate
the cooperation of Defendants CTC and Scranton School District CTC and Defendant Scranton
school District with the investigation into these reports of Humphrey's abuse. Alternatively, if
Mr. Morgantini did not report this behavior to the administrators of Defendant CTC, ChildLine
and/or the administrators of Defendant Scranton School District, then it is a direct and
foreseeable consequence of Defendant CTC and/or Defendant Scranton School District's failure
to implement and/or enforce adequate policies and procedures regarding mandatory reporting
obligations and/or train school employees on how to maintain/protect/preserve minor students to
prevent sexual misconduct, sexual abuse and/or sexual harassment and/or comply with their
mandatory reporting obligations.

26. On another occasion around Match 2017, as the inappropriate behavior continued,
other minor students in the class had a conversation with Mr. Morgantini wherein minor
student LR. indicated that Richard Humphrey had made contact with his genital area
by "ball-tapping" him and had followed another student into the bathroom and tried to grope
him. Mr. Morgantini responded by stating that such conduct by Richard Humphrey
“was not right."

27, Upon information and belief, as a mandatory reporter under Pennsylvania law (23 Pa,

CSA, §6311), Mr. Morgantini had an affirmative and non-delegable duty to report the behavior

of Richard Humphrey and disclose what he had witnessed and/or learned from the
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20: Page 10 of 57

students to the proper authorities including, but not limited to the administrators of Defendant
CTC, ChildLine and/or the administrators of Defendant Scranton School District. The
administrators of Defendant CTC and/or Defendant Scranton School District would in turn also:
have a duty to disclose the report of child abuse to ChildLine and facilitate the cooperation of
Defendant CTC and Defendant Scranton School District with the investigation of the report of
child abuse. | |

28. Upon information and belief, Mr. Morgantini, in accordance with his mandatory
reporting duty under 23 Pa, C.S.A. 6311, did report the behavior of Richard
Humphrey to the administrators of Defendant CTC and/or Defendant Scranton School District,
but no action was taken by the administrators of Defendant CTC and/or Defendant Seranton
School District and Defendants CTC and Scranton School District clearly failed in their
respective duties to disclose the multiple reports of child abuse by Humphrey to ChildLine
and/or facilitate the cooperation of Defendants CTC and Scranton School District CTC and
Defendant Scranton School District with the investigation into these reports of Humphrey's
abuse. Alternatively, if Mr. Morgantini did not report this behavior to the administrators of
Defendant CTC, ChitdLine and/or the administrators of Defendant Scranton School District, then
it is a direct and foreseeable consequence of Defendant CTC and/or Defendant Scranton School
District's failure to implement and/or enforce adequate policies and procedures regarding
mandatory reporting obligations and/or train school employees on how to
maintain/protect/preserve minor students to prevent sexual misconduct, sexual abuse and/or
sexual harassment and/or comply with their mandatory reporting obligations.

29, On another occasion during the 2017 Spring semester, as the inappropriate behavior
continued, a group of students had another discussion with Mr. Morgantini wherein minor
student J.K. and another student specifically told Mr. Morgantini that he was rubbing J.K. 's

shoulders and making him feel uncomfortable and asked “what's up with Mr.. Humphrey?" Mr.
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page.11 of 57

Morgantini responded by telling the students not to woity about Mr. Humphrey and just ignore
him because “you know the way he is." |

30. | Upon information and belief, as a mandatory reporter under Pennsylvania law (23 Pa.
CSA, 631 1), Mr. Morgantini had an affirmative and non-delegable duty to report the behavior
of Richard Humphrey and disclose what he had witnessed and/or learned from the
students to the proper authorities including, but not limited to the administrators of Defendant
CTC, ChildLine and/or the administrators of Defendant Scranton School District. The
administrators of Defendant CTC and/or Defendant Scranton School District would in turn-also
have a duty to disclose the report of child abuse to ChildLine and facilitate the cooperation of
Defendant CTC and Defendant Scranton School District with the investigation of the report of
child abuse. -

31. Upon information and belief, the behavior and conduct of Richard
Humphrey was open, widespread and known by students, staff and administrators of Defendant
cTC. |

32. Upon information and belief, further discovery may likely reveal that
Richard Humphrey's conduct was also open, widespread and known by staff and administrators
of Defendant Scranton School District, including board members, principals and/or
superintendents,

33. Richard Humphrey would also offer students "special privileges" so that
they could come into his classroom shop early and stay late and/or work on their own personal
projects, and then exploit the opportunities he self-created through granting these so-called
“special privileges" so that he could continue to carry out his, sick twisted and perverted
proclivities through further acts of molestation and sexual abuse of male students.

34. Upon information and belief, Defendant CTC, its agents, employees, servants and

officers knew that Richard Humphrey regularly and inappropriately offered his minor

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 12 of 57

students “special privileges” and allowed the same to continue unabated and unsupervised.

35, Richard Humphrey repeatedly told his minor students, including Plaintiff
C.D., in an intimidating and threatening manner that he controlled their grades and held their
careers in his hands and retained all contacts with their prospective employers.

36. Upon information and belief, other minor students did report to teachers and |
individuals in authority positions the sexual abuse and harassment being perpetrated on them,
- including Plaintiff C.D., by Richard Humphrey, Moreover, many of Richard Humphrey's abuses
and inappropriate behavior occurred in an open classroom with other adults, including Joseph
Granteed, Cheryl Shihinski, Robert Hudak and/or Louis Morgantini, present.

37. In the meantime, being subjected to these untoward, unwanted and completely
inappropriate instances of sexual advances and molestation by Richard Humphrey had
a profound detrimental and negative impact on Plaintiff in the CTC classroom throughout the .
2016-2017 school year, including constantly looking over his shoulder as to what Humphrey was
doing and worrying about whether he or his classmates might be subjected to further abuses by
Humphrey.

38. On May 13, 2017, a ChildLine report was initiated regarding Richard
Humphrey's behavior in the Automotive Technology class and an investigation commenced by
Detective Jeffrey Gilroy of the Scranton Police Department.

39. The investigation resulted in numerous allegations of instances of sexual misconduct,
sexual abuse and/or sexual harassment committed by Richard Humphrey involving |
multiple minor students in the Automotive Technology class.

40. On May 15, 2017, upon information and belief Richard Humphrey was
suspended with pay by Defendant CTC and/or Scranton School District. He was subsequently
forced to resign as a result of the events described herein.

41. On May 31, 2017, Richard Humphrey was arrested and charged with

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 13 of 57

fifteen (15) criminal counts, including corruption of minors, institutional sexual assault, and
indecent assault, related to his sexual misconduct, sexual abuse and/or sexual harassment of
humerous minor students, including Plaintiff C.D., in the Automotive Technology class,
Subsequently, on January 25, 2018, he pled guilty to eleven (11) counts of indecent assault and one
count of corruption of Minors,

42. On July 24, 2018, a member of the Pennsylvania Sexual Offenders Assessment
Board testified at sentencing that Richard Humphrey met multiple criteria as a
sexually violent predator. Based upon that testimony and supporting evidence, the Honorable
Vito Geroulo of the Lackawanna County Court of Common Pleas formally adjudicated
Richard Humphrey a Sexually Violent Predator in accordance with Pennsylvania law,
Thereafter, Richard Humphrey was sentenced to a term of imprisonment for his
crimes, As a Sexually Violent Predator, Richard Humphrey is a lifetime registrant
under the Adam Walsh Act,

43. At the time of Richard Humphrey's arrest on May 31, 2017, Defendant
CTC, by and through its solicitor, issued the following statement:

The school comraunity of the CTC of Lackawanna County is deeply saddened to
learn of allegations that represent an egregious breach of trust committed by a
member of our CTC Family. We have been cooperating fully with all authorities
during the investigation of these allegations and immediately implemented steps
to ensure student safety when the reports were brought to our attention. The _
faculty member involved was immediately suspended and will remain so until
further notice. Students impacted me being offered counseling in collaboration

with the Children’s Advocacy Center and the Lackawanna County Office of
Youth and Family Services,

44, Despite the aforementioned statement, Plaintiff C.D., along with other multiple
students in the Automotive Technology class, were nevet afforded the proper support in the
wake or this sexual abuse scandal in the form of adequate health, psychological, counseling and

academic assistance and services to help remedy the harm he suffered due to discrimination and

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 14 of 57

harassment, including sexual abuse and harassment by Defendant CTC.

45, Plaintiff Cp. was also never afforded the proper support in the wake of this sexual
abuse scandal in the form of adequate health, psychological, counseling and academic assistance
and setvices to help remedy the harm he suffered due to discrimination and harassment,
including sexual abuse and harassment by Defendant Scranton School District.

46. | Instead of providing appropriate support for the abuse the minor students suffered,
including Plaintiff C.D., Defendant CTC, by and through its employee Robert Hudak, an
instructional aide or paraprofessional in the Automotive Technology class, addressed the class in
the days after Richard Humphrey's arrest and accused the minor students, including
Plaintiff C.D., of being liars and attempting to ruin Richard Humphrey's reputation
and life, stating that he hopes that they all "get what they have coming to them.” According to
the deposition testimony of Thomas Bailey, Hudak admitted to saying these things, and he was
suspended and later retired because of this, Bailey further indicated that police were threatening
to file charges against Hudak for witness intimidation.

47. Instead of providing appropriate support for the abuse the minor students suffered,
including Plaintiff C.D., Defendant CTC focused on protecting CTC from scandal and protecting
the morale of the staff at Defendant CTC rather than the minor students who suffered at the
hands of the sexual misconduct, sexual abuse and/or sexual harassment by Richard Humphrey.
Such focus is evident in a June 2, 2017 email from the Administrative Director of CTC, Thomas
Baileys, to the members of the Joint Operating Committee, stating, in pertinent part:

As you are aware we have been dealing with a disturbing situation and it has
ensnared another staff member (in a much different way). As a result the entire
staff is on edge and the environment is a tinder box. ] am working with our
solicitor to arrange for several speakers from the Children's Advocacy Center and

the District Attorney's office to come in on Monday afternoon to ease the tension
and answer as many question as can be answered at this time,

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 15 of 57

48, _ Instead of providing appropriate support for the abuse he suffered, Plaintiff C.D.,
upon his return to Defendant CTC after what had occurred, was singled out for his part in the
scandal by the staff of Defendant CTC, as a result of direct retaliation by Defendant CTC for the
reporting of abuse by Richard Humphrey and cooperating with law enforcement
authorities.

49. - Upon information and belief, Defendant CTC and its administrators knew ot should
have known of Richard Humphrey's inappropriate conduct with multiple minor
students in the Automotive Technology class including Plaintiff C.D. and should have taken
some action to end the conduct, yet Defendant CTC was recklessly and deliberately indifferent to
the need to: adequately monitor Richard Humphrey and protect the minor students
from sexual misconduct, sexual abuse and/or harassment by their teacher while such minor
students were in the care, custody and control of Defendant CTC; supervise Richard Humphrey;
investigate the inappropriate conduct: protect Plaintiff C.D,; remove and/or suspend Richard
Humphrey; and/or train Richard Humphrey and/or CTC employees on how to comply with
mandatory reporting obligations and/or maintain/protect/preserve minor students to prevent
sexual misconduct, sexual abuse and/or harassment from occurring, including that which
occurred to Plaintiff C.D.; and/or prevent and protect against retaliation against C.D. because he
reported Richard Humphrey's abuses and/or cooperated with law enforcement authorities.

50. Despite being aware of Richard Humphrey's inappropriate conduct with,
minor students including Plaintiff C.D., Defendant CTC failed to take any action to: supervise
Richard Humphrey; investigate the inappropriate conduct; protect Plaintiff C.D.;
remove and/or suspend Richard Humphrey; and/or train Richard
Humphrey and/or CTC employees on how to comply with mandatory reporting obligations

and/or maintain/protect/preserve minor students to prevent sexual misconduct, sexual abuse

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 16 of 57

and/or harassment of Plaintiff C.D. by Richard Humphrey. Defendant CTC then

compounded its wrongdoing by retaliating against Plaintiff C.D., or permitting others to do so,
| because he reported Richard Humphrey's abuses and/or cooperated with law

enforcement authoritiés.

51. Upon information and belief, after a yeasonable opportunity for further investigation
or discovery, discovery may likely reveal that Defendant Scranton School District knew or
should have known of Richard Humphrey's inapproptiate conduct with multiple
minor students in the Automotive Technology class including Plaintiff C.D. and should have
taken some action to end the conduct, yet Defendant Scranton School District was recklessly and
deliberately indifferent to the need to: adequately monitor Richard Humphrey and
protect the minor students from sexual misconduct, sexual abuse and/or harassment by their
teacher while such minor students were in the care, custody and control of Defendant CTC and
Defendant Scranton School District; supervise Richard Humphrey; investigate the
inappropriate conduct; protect Plaintiff C.D.; temove and/or suspend Richard
Humphrey; and/or train Richard Humphrey and/or employees on how to comply with
mandatory reporting obligations and/or maintain/protect/preserve minor students to prevent
sexual misconduct, sexual abuse and/or harasstnent from occurring, including that which
occurred to Plaintiff C.D.; and/or prevent and protect against retaliation against C.D. because he
reported Richard Humphrey's abuses and/or cooperated with law enforcement
authorities,

52. Upon information and belief, after a reasonable opportunity for further investigation

or discovery, discovery may likely reveal that Defendant Scranton School District, despite being

aware of Richard Humphrey's inappropriate conduct with minor students including

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 17 of 57

Plaintiff C.D., failed to take any action to: supervise Richard Humphrey; investigate
~ the inappropriate conduct; protect Plaintiff C.D.; remove and/or suspend
Richard Huraphrey; and/or train Richard Humphrey and/or school district employees

on how to comply with mandatory reporting obligations and/or maintain/protect/preserve minor
students to prevent sexual misconduct, sexual abuse and/or harassment of Plaintiff C.D. by
Richard Humphrey. Defendant Scranton School District then compounded its

wrongdoing by retaliating against Plaintiff C.D., or permitting others to do so, because he
reported Richard Humphrey's abuses and/or cooperated with law enforcement

authorities.

53, Upon information and belief, prior to being hired by Defendant CTC with the
approval of Defendant Scranton School District, Richard Humphrey had engaged in
similar sexual misconduct, sexual abuse and/or harassment during his employment with Toyota
of Scranton, located near the campus of Defendant CTC.

54 Defendant CTC and Defendant Scranton School District knew or should have know
of Richard Humphrey's propensity for inappropriate conduct with others before
Defendant CTC with the approval of Defendant Scranton School District hired Richard
Humphrey to teach minor students, and did nothing in its hiring and investigation of this
prospective teacher to protect students like Plaintiff C.D. from such propensity and conduct,

55. Upon information and belief, at and prior to the time of the events in question in this
case, Defendant CTC and Defendant Scranton School District did not have in place a policy
and/or procedure and/or enforce adequate policies or procedures to properly vet CTC teacher
applicants and/or conduct appropriate and thorough adequate background checks so as to protect
students from predatory sexual deviants such as Richard Humphrey,

56. Defendant CTC and Defendant Scranton School District had a policy and/or custom

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 18 of 57

of ignoring signs of sexual misconduct, sexual abuse and/or harassment between teachers and
minor students, and of failing to investigate situations where inappropriate conduct by a teacher
was suggested and/or suspected and/or evident; ignoring its mandatory reporting obligation,
discouraging students from reporting abuses and retaliating against those who did and/or
“circling the wagons" in an effort to protect themselves and their respective adtministrators,
teachers and employees from scandal, adverse publicity and/or accountability, |

37. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
were aware of and recklessly and deliberately indifferent to, the need for additional or different
training, testing, rules, regulations, policies, procedures, guidelines, directives, monitoring of,
supervision of, and investigation relating to inappropriate conduct between students and teachers,

58. Atalf times relevant hereto, Defendant CTC and Defendant Scranton School District
were aware of and recklessly and deliberately indifferent to the need to adequately monitor and
protect the students, including Plaintiff C.D., in the Automotive Technology class taught by
Richard Humphrey while he, then a minor, was within their care, custody and control,
and acted without due care in failing to do so.

39, Plaintiff C.D. 's life is severely and permanently damaged as a result of the harm and

abuse he suffered due to Richard Humphrey's conduct, which was exacerbated due to
Defendant CTC's failure to: investigate Richard Humphrey's misconduct and/or
inappropriate/questionable/suspicious behavior; prevent and stop Richard Humphrey's
misconduct and/or inappropriate/questionable/suspicious behavior; prevent
Richard Humphrey from being hired by Defendant CTC: take immediate action against
Richard Humphrey when made aware of his misconduct; and/or provide a safe and

secure environment for Plaintiff, all of which Plaintiff believes and therefore avers that

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 19 of 57

Defendant CTC knew or should have known about. Plaintiff C.D. has suffered further physical
and emotional injuries as a result of the acts of retaliation to which he was subjected throughout
the remainder of his tenure at Defendant CTC because of his role in reporting Richard
Humphrey's abuses and cooperating with law enforcement officials.

60. Plaintiff C.D. 's life is severely and permanently damaged as a result of the harm and
abuse he suffered due to Richard Humphrey's conduct, which was exacerbated due to
Defendant Scranton School District's failure to: investigate Richard Humphrey's
misconduct and/or inappropriate/questionable/suspicious behavior: prevent and stop
Richard Humphrey's misconduct and/or inapproptiate/questionable/suspicious behavior; prevent
Richard Humphrey from being hired by Defendant CTC with the approval of
Defendant Scranton School District; take immediate action against Richard
Humphrey when made aware of his misconduct; and/or provide a safe and secure environment
for Plaintiff, all of which Plaintiff believes and therefore avers that after a reasonable opportunity
for further investigation or discovery, discovery may likely reveal that Defendant Scranton
School District knew or should have known about.

61. The sexual misconduct, sexual abuse and/or sexual harassment against Plaintiff C_D.,
who was a minor and a student in Defendant CTC's care, custody and control, were the direct
and proximate result of the recklessness and deliberate indifference of Defendant CTC. Such
recklessness and deliberate indifference included the following:

a) failing to provide appropriate observation and supervision of Plaintiff C,D. when in the
presence of Richard Humphrey, who Defendant CTC knew or should have

known had a propensity and/or reputation for inappropriate conduct with minor students

including Plaintiff C.D.:

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 20 of 57 —

b) inadequate hiring of teachers such as Richard Hurmphrey who was not

qualified to work with minor students, without doing a proper investigation as to
qualification for working with minor students;

c) failing to take timely action and failing to notify authorities, such as law enforcement,
child protective and/or public welfare services, about any inappropriate conduct with
minor students to prevent further harm to those minors;

d) failing to warn parents, students and others of Richard Humphrey's

propensity to have inappropriate contact with minor students including Plaintiff C.D. and ;
not preventing the same:

¢) failing to conduct appropriate background checks on staff including teachers such as
Richard Humphrey, prior to hiring;

t) failing to do a full and appropriate investigation, vetting and evaluation of Richard
Humphrey prior to hiring him;

g) failing in its hiring and investigation of Richard Humphrey by not having

an appropriate and thorough background check:

. h) failing to recognize the inappropriate contacts and conduct by Richard Humphrey

with minor students including Plaintiff C.D. and not intervening to ptevent/stop the same;

i) failing to prevent Richard Humphrey from coming into contact with
Plaintiff C.D. and from abusing/harassing Plaintiff C.D. while in the care, custody and

control of Defendant CTC;

. J) failing to take steps to intervene and stop Richard Humphrey from engaging

in inappropriate conduct with minor students including Plaintiff C.D. in the Automotive

Technology class;
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 21 of 57

k) failing to take steps to protect Plaintiff C.D. while he was in the care, custody and
control of Defendant CTC;

1) failing to take appropriate steps to remove and/or suspend Richard

Humphrey from teaching and/or having contact with minor students and/or being present
on Defendant CTC's promises, when Richard Humphrey had engaged in

inappropriate conduct with minor students and/or committed assaults on those students,
including Plaintiff CD:

m) failing to use appropriate monitoring systems to ensure the protection of minor
students including Plaintiff C.D.;

n) failing to properly train school staff including but not limited to teachers,
administrators and other employees and staff to recognize and prevent inappropriate
conduct and contact between teachers and students:

+) allowing teachers, including Richard Humphrey, to engage in inappropriate

conduct and contact with students;

p) failing to observe, enforce, follow and/or implement policies and procedures
developed by schoo} districts and the federal and state departments of education for the
handling and monitoring of relationships between students and teachers in order to
prevent inappropriate conduct from occurring, thereby creating a policy, practice and/or
custom of such failings within the school;

q) allowing a hostile education environment and sexual harassment of minor students by
a teacher to occur and continue on CTC's premises;

‘t) allowing Richard Humphrey to have interaction with students, including

Plaintiff C.D., when Defendant CTC knew or should have known that
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 22 of 57

Richard Humphrey would harm and/or have inappropriate sexual contact with such minor
students while they were in the care, custody and control of Defendant cre: |

s) failing to follow, observe, enforce and/ot implement policies and procedures relating to
safe and secure supervision, monitoring and protection of students, by leaving Richard
Humphrey unsupervised, unattended and unmonitored with minor students when he

had a history of, and/or a known propensity for inappropriate conduct and contact with
minor students;

t) failing to intervene or investigate after Defendant CTC obtained knowledge of and/or
information concerning possible inappropriate conduct and contact between Richard
Humphrey and minor students including Plaintiff C_D.; |

u) failing to provide appropriate resources to staff, including teachers, administrators
and/or other staff: to recognize inappropriate conduct and contact and/or prevent sexual
abuse/assault/harassment between teachers and students:

v) failing to create, adopt, follow, enforce and/or implement appropriate policies and
procedures to ensure that inappropriate conduct and contact between teachers and
students would not occur:

w) failing to create, adopt, follow, enforce and/or implement any proper policies and
procedures to prohibit inappropriate conduct and contact between teachers and

students;

x) failing to create, adopt, follow, enforce and/or implement any proper policies and

procedures to prohibit retaliation against any minor students who report abuse by

school employees; _

y) failing to supervise Richard Humphrey; investigate Richard Humphrey's inappropriate

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 23 of 57 .

conduct; protect minor students, including Plaintiff C.D.; remove and/or suspend Richard

Humphrey; and/or train Richard Humphrey and/or Defendant CTC employees on how to

comply with mandatory reporting obligations and/or how to maintain/protect/preserve

minor students to prevent sexual abuse and/or harassment from occurring;

z) failing to act and investigate the inappropriate conduct, sexual abuse and/or harassment
_ by Richard Humphrey of minor students, who were not capable of welcoming

and/or consenting to inappropriate conduct and contact by Richard Humphrey,

which was made possible by grooming and manipulating minor students, including

Plaintiff C.D., through intimate contact/conduct with him;

aa) failing to perform an appropriate Title [X investigation related to the sexual

misconduct, sexual abuse and/or sexual harassment by Richard Humphrey;

bb) failing to prepare an appropriate Title IX report related to the sexual misconduct,

sexual abuse and/or sexual harassment by Richard Humphrey;

cc) failing to act upon Richard Humphrey's known inappropriate conduct and

contact with minor students, thus making possible and/or allowing by the support and/or

ratification and/or inaction of Defendant CTC and/or Defendant Scranton School District

as detailed in the foregoing paragraphs, the abuse of minor students, including Plaintiff

C.D.;

dd) failing to provide necessary care, treatment and support of the minor students as the

sexual abuse and/or harassment was ongoing;

ec) failing to provide necessary care, treatment and support of the minor students at the

conclusion of the sexual abuse and/or harassment when Richard Humphrey

was removed from his position and arrested;

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 24 of 57

62.

ff} failing to provide, offer, recommend or coordinate adequate health, psychological,
counseling and academic assistance and services to Plaintiff C.D, after he was sexually
abused and/or harassed by Richard Humphrey;

gg) failing to terminate or otherwise discipline employees and agents identified herein for
their willful disvegard of the safety and rights of Plaintiff C.D. and other minor

students; and -

hh) retaliating against the minor students, including Plaintiff C.D.,, rather than providing

the necessary care, treatment and support of the minor students.

The sexual misconduct, sexual abuse and/or sexual harassment against Plaintiff C.D.,

who was a minor and also a student in Defendant Scranton School District's care, custody and

control, were the direct and proximate result of the recklessness and deliberate indifference of

Defendant Scranton School District. Such recklessness and deliberate indifference included the

following:

a) failing to provide appropriate observation and supervision of Plaintiff C.D. when in the
presence of Richard Humphrey, who Defendant Scranton School District

knew or should have known had a propensity and/or reputation for inappropriate conduct
with minor students including Plaintiff C.D.; |
b) inadequate hiring of teachers such as Richard Humphrey who was not

qualified to work with minor students, without doing a proper investigation as to
qualification for working with minot Students;

c) failing to take timely action and failing to notify authorities, such as law enforcement,

child protective and/or public welfare services, about any inappropriate conduct with

minor students to prevent further harm to those minors;
 

Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 25 of 57

d) failing to warn parents, students and others of Richard Humphrey's

propensity to have inappropriate contact with minor students including Plaintiff C.D. and

not preventing the same;

€) failing to conduct appropriate background checks on staff including teachers such as
Richard Humphrey, prior to hiring;

i) failing to do a full and appropriate investigation, vetting and evaluation of Richard
Humphrey prior to hiring him;

g) failing in its hiring and investigation of Richard Humphrey by not having

an appropriate and thorough background check;

h) failing to recognize the inappropriate contacts and conduct by Richard Humphrey with
minor students including Plaintiff C.D, and not intervening to prevent/stop the same;

i) failing to prevent Richard Humphrey from coming into contact with

Plaintiff C.D. and from abusing/harassing Plaintiff C.D. while in the care, custody and
control of Defendant CTC and/or Defendant Scranton School District;

J) failing to take steps to intervene and stop Richard Humphrey from engaging

_ in inappropriate conduct with minor students including Plaintiff C.D. in the Automotive

Technology class;

k) failing to take steps to protect Plaintiff C.D. while he was in the care, custody and
control of Defendant CTC and/or Defendant Scranton School District:

1) failing to take appropriate steps to remove and/or suspend Richard Humphrey from
teaching and/or having contact with minor students and/or being present on Defendant
CTC's premises, when Richard Humphrey had engaged in inappropriate conduct with

minor students and/or committed assaults on those students, including Plaintiff C.D.;
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 26 of 57

m) failing to use appropriate monitoring systems to ensure the protection of minor

students including Plaintiff C.D.;

n) failing to properly train schoo! staff including but not limited to teachers,
administrators and other employees and staff to recognize and prevent inappropriate
conduct and contact between teachers and students;

o) allowing teachers, including Richard Humphrey, to engage in inappropriate

conduct and contact with students;

p) failing to observe, enforce, follow and/or implement policies and procedures

developed by school districts and the federal and state departments of education for the
handling and monitoring of relationships between students and teachers in ordet to

prevent inappropriate conduct from occutring, thereby creating a policy, practice and/or
custom of such failings within the school;

q) allowing a hostile education environment and sexual harassment of minor students by

a teacher to occur and continue on school premises:

x) allowing Richard Humphrey to have interaction with students, including

Plaintiff C.D., when Defendant Scranton School District knew or should have known that
Richard Humphrey would harm and/or have inappropriate sexual contact with such minor
students while they were in the care, custody and control of Defendant CTC and/or
Defendant Scranton School District;

s) failing to follow, observe, enforce and/or implement policies and procedures relating to |
safe and secure supervision, monitoring and protection of students, by leaving Richard
Humphrey unsupervised, unattended and unmonitored with minor students when he

had a history of, and/or a known propensity for inappropriate conduct and contact with
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 27 of 57

minor students;

t) failing to intervene or investigate after Defendant CTC and/or Defendant Scranton
School District obtained knowledge of and/or information concerning possible
inappropriate conduct and contact between Richard Humphrey and minor

students including Plaintiff C.D.;

u) failing to provide appropriate resources to staff, including teachers, administrators
and/or other staff, to recognize inappropriate conduct and contact and/or prevent sexual
abuse/assault/harassment between teachers and students;

V) failing to create, adopt, follow, enforce and/or implement appropriate policies and
procedures to ensure that inappropriate conduct and contact between teachers and
students would not occur;

w) failing to create, adopt, follow, enforce and/or implement any proper policies and
procedures to prohibit inappropriate conduct and contact between teachers and
students;

x) failing to create, adopt, follow, enforce and/or implement any proper policies and
procedures to prohibit retaliation against any minor students who report abuse by
school employees;

: y) failing to supervise Richard Humphrey; investigate Richard Humphrey's inappropriate
conduct; protect minor students, including Plaintiff C.D.; remove and/or suspend Richard
Humphrey; and/or train Richard Humphrey and/or Defendant CTC employees and/or
Defendant Scranton School District employees on how to comply with mandatory

reporting obligations and/or how to maintain/protect/preserve minor students to prevent

sexual abuse and/or harassment from occurring:

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 28 of 57

z) failing to act and investigate the inappropriate conduct, sexual abuse and/or harassment
by Richard Humphrey of minor students, who were not capable of welcoming

and/or consenting to inappropriate conduct and contact by Richard Humphrey,

which was made possible by grooming and manipulating minor students, including
Plaintiff C.D., through intimate contact/conduct with him; |

aa) failing to perform an appropriate Title IX investigation related to the sexual
misconduct, sexual abuse and/or sexual harassment by Richard Humphrey;

bb) failing to prepare an appropriate Title IX report related to the sexual misconduct,
sexual abuse and/or sexual harassment by Richard Humphrey;

cc) failing to act upon Richard Humphrey's known inappropriate conduct and

contact with minor students, thus making possible and/or allowing by the support and/or
ratification and/or inaction of Defendant CTC and/or Defendant Scranton School District
as detailed in the foregoing patagraphs, the abuse of minor students, including Plaintiff
C.D.:

dd) failing to provide necessary care, treatment and support of the minor students as the
sexual abuse and/or harassment was ongoing;

ee) failing to provide necessary care, treatment and support of the minor students at the
conclusion of the sexual abuse and/or harassment when Richard- Humphrey was
removed from his position and arrested;

ff) failing to provide, offer, recommend or coordinate adequate health, psychological,
counseling and academic assistance and services to Plaintiff C.D. after he was sexually
abused and/or harassed by Richard Humphrey;

gg) failing to terminate or otherwise discipline employees and agents identified herein for
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 29 of 57

their willful disregard of the safety and rights of Plaintiff C.D. and other minor
Students; and -
hh) retaliating against the minor students, including Plaintiff C.D., rather than providing

the necessary care, treatment and support of the minor students

COUNT I

Plaintiffv. Defendant CTC and Defendant Scranton School District
TITLE 1X. 20 U.S.C, $1681

63, Plaintiff incorporates the previous paragraphs of this Complaint by reference as if

 

fully set forth at length herein.

64. The conduct of Defendants, by and through their agents, employees, servants and

_ Officers, in failing to prevent Richard Humphrey's sexual abuse and/or harassment of

Plaintiff C.D, when Defendants CTC and Scranton School District knew or should have known
of Richard Humphrey's inappropriate conduct and contact with Plaintiff C.D., a minor
student, constituted deliberate indifference to a teacher's sexual abuse and/or harassment ofa
minor student. Said conduct was the cause of Plaintiff C.D.’s harm.

65. Defendants, by and through their agents, employees, servants and officers, created

and/or permitted to continue the sexual abuse and/or harassment and hostile educational

. environment in violation of Title IX of the Education Amendments of 1972, 20 ULS.C., Section

168i(a).

66. Pursuant to Title [X, Plaintiff was a member of a protected class.

67, As hereinafter set forth, Plaintiff was subjected to sexual harassment in the form of
sexual advances and actual sexual contact/conduct from Richard Humphrey.

68. Said harassment was based on Plaintiff C.D. ‘s sex,

69. The sexual harassment as previously set forth herein unreasonably interfered with

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 30 of 57

Plaintiff C.D.’s performance as a student in school and created an intimidating,
hostile and/or offensive environment which severely affected his well-being, both
physical and psychological,

70. Defendants CTC and Scranton School District knew or should have known of
Richard Humphrey's extraordinary amounts of time spent with, and/or inappropriate
behavior with, and/or misconduct with Plaintiff C.D., had authority to investigate and remedy the
situation on behalf of Defendants, yet were deliberately indifferent thereto.

71. As aresult of Defendants' failure to properly act and/or investigate Richard
Humphrey's conduct, Plaintiff C.D. was subjected to sexual harassment in the form of
sexual advances and actual sexual conduct/contact from Richard Humphrey.

72. Such conduct violates Title IX of the Education Amendments of 1972, which
provides that "[nJo person in the United States shall, on the basis of sex, be excluded from
participation in, be denied the benefits of, or be subjected to discrimination under any education
progtam or activity receiving Federal financial assistance,” 20 U.S.C., Section 168)(a).

73, Asa direct and proximate result of the above-stated acts and omissions, Plaintiff C.D.
has suffered such harm as has been previously stated herein for which he is entitled to be
compensated for under Title IX of the Education Amendments of 1972.

WHEREFORE, Plaintiff demands judgment against Defendant CTC and Defendant
Scranton School District in an amount in excess of $50,000.00 plus interest and costs, which sum
includes, but is not limited to: |

a) All Compensatory damages permitted by Pennsylvania law:

b) All damages recoverable under Title IX, including interest, costs and attorney fees;
and

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 31 of 57

c) All other damages and relief as is deemed necessary and equitable by the Court
and/or jury presiding over this case.

COUNT II

Plaintiff vy, Defendant CTC and Defendant Scranton School District

TITLE IX, 20 U.S.C. §1681 - Post-May 2017

74, Plaintiff incorporates the previous paragraphs of this Complaint by reference as if
fully set forth at length herein.

75. Defendants CTC and Defendant Scranton School District had actual knowledge of
the discrimination against Plaintiff C.D, as outlined in the previous paragraphs of this Complaint,

76. Defendants CTC and Defendant Scranton School District had actual knowledge and
the authority to take corrective action to provide, offer, recommend or coordinate adequate
health, psychological, counseling and academic assistance and services to Plaintiff C.D. to help

| temedy the harm he suffered due to discrimination and harassment, including sexual abuse and ~
harassment, Defendants CTC and Scranton School District chose not to do so,

77, On May 13, 2017, a referral was made reporting Humphrey to the Pennsylvania
ChildLine Registry. On May 15, 2017, Humphrey was not immediately fired, but was suspended
with pay. Defendant CTC’s remedial action to delay firing, and initially, to suspend with pay was
clearly not reasonable in light of the known circumstances. Defendant CTC, as evident by this
unreasonable remedial action, acted with deliberate indifference after the ChildLine report.
Moreover, after the ChildLine report, CTC and Scranton School District did not even perform an
investigation into the claims outlined in this Complaint.

78. ‘By action and inaction after Richard Humphrey's arrest, Defendant CTC
and Defendant Scranton School District acted with deliberate indifference to Plaintiff C.D. 's

right to a safe and secure education environment. Defendant CTC and Defendant Scranton

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 32 of 57

School District materially impaired Plaintiff C.D.'s access to educational opportunities and
benefits in violation of the requirements of Title EX by:
a) failing to provide, offer, recommend or coordinate adequate health, psychological,
counseling and academic assistance and services to Plaintiff C.D. alter he was sexually
abused and/or harassed by Richard Humphrey; or being deliberately
indifferent thereto;
b) failing to terminate or otherwise discipline employees and agents identified herein for
their willful disregard of the safety and rights of Plaintiff C.D. and other minor
students; or being deliberately indifferent thereto:
c) retaliating against Plaintiff C.D. and/or permitting others under their direction and/or
control to do so because of Plaintiffs role in reporting Richard Humphrey's
abuses and/or cooperating with law enforcement authorities; and
d) through other actions, inactions and deliberate indifference as may be revealed through
discovery.

79, Asa direct and proximate result of the above-stated acts and omissions, Plaintiff C.D.
has suffered such harm as has been previously stated herein for which he is entitled to be
compensated for under Title IX of the Education Amendments of 1972,

WHEREFORE, Plaintiff demands judgment against Defendant CTC and Defendant

Scranton School District in an amount in excess of $50,000.00 plus interest and costs, which sum,

includes, but is not limited to:
a) All Compensatory damages permitted by Pennsylvania law;

b) All damages recoverable under Title IX, including interest, costs and attorney fees;
and

c) All other damages and relief as is deemed necessary and equitable by the Court and/or
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 33 of 57

jury presiding over this case.

COUNT III

 

Plaintiff y, Defendant CTC and Defendant Scranton School District
TITLE IX, 20 U.S.C, §1681 — Retaliation

80, Plaintiff incorporates the previous paragraphs of this Complaint by reference as if
fuily set forth at length herein.

81. Defendant CTC and Defendant Scranton School District had actual knowledge of the
Discrimination against Plaintiff C.D, as outlined in the previous paragraphs of this Complaint.

82. Defendant CTC and Defendant Scranton School District had actual knowledge and
the authority to take corrective action to provide, offer, recommend or coordinate adequate
health, psychological, counseling and academic assistance and services to Plaintiff C.D. to help
remedy the harm he suffered due to discrimination’and harassment, including sexual abuse and
harassment, including that perpetrated by Richard Humphrey, but deliberately and
recklessly chose not to do so in retaliation for Plaintiff C.D.’ s involvernent in the sexual abuse
scandal and reporting of the sexual abuse by Richard Humphrey and/or cooperation
with law enforcement authorities, along with other acts of retaliation as outlined herein.

93, A police criminal complaint was filed against Richard Humphrey on May
30, 2017 pertaining to the sexual misconduct, sexual abuse and/or sexual harassment as a result
of Plaintiff C.D, and other minor students reporting the sexual abuse they suffered by Richard
Humphrey. Defendants CTC and Scranton School District had knowledge of the police
criminal complaint, |

84. Indeed, on or about May 15, 2017, Richard Humphrey was suspended with

pay while an investigation pertaining to the sexual misconduct, sexual abuse and/or sexual

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 34 of 57

harassment of CTC students, including Plaintiff C.D., was conducted. He was subsequently

forced to resign as a result of the events described herein,

85. Despite such actual knowledge of the abuses he was subjected to by Richard
Humphrey, Defendants CTC and Scranton School District knowingly and deliberately
fatled and tefused to provide, offer, recommend or coordinate adequate health, psychological,
counseling and/or academic assistance and services to Plaintiff C.D, after he was sexually abused
and/or harassed by Richard Humphrey so as to protect Plaintiff from suffering further
harms as a result of Humphrey's sexual exploitation and abuses,

86. Instead of fulfilling the legal and moral obligations they each owed to Plaintiff C.D.,
Defendants, by and through their respective agents, employees, board members, servants and
officers, to wit, employees, supervisors, administrators and principals, retaliated against and
took materially adverse actions against Plaintiff C.D. and other students that were sexually
abused and assaulted by Richard Humphrey.

87. For instance, upon Richard Humphrey's arrest, Defendant CTC, by and
through its employee Robert Hudak, an instructional aide or paraprofessional in the Automotive
Technology class, addressed the class in the days after Richard Humphrey's atrest and
accused the minor students, including Plaintiff C.D., of being liars and attempting to ruin
Richard Humphrey's reputation and life, stating that he hopes that they all "get what
they have coming to them." These totally inappropriate statements were made by Hudak in
front of the entire class and were unquestionably intended to threaten and intimidate the victims
of Richard Humphrey's abuses, cause them to believe that their conduct in reporting
the numerous instances of sexual abuse and molestation were inappropriate, and/or obstruct their
future cooperation with law enforcement authorities. According to the deposition testimony of

Thomas Bailey, Hudak admitted to saying these things, and he was suspended and later retired

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 35 of 57

because of this. Bailey further indicated that police were threatening to file charges against
Hudak for witness intimidation. Thus, the retaliation was s0 obvious that Hudak’s actions
were borderline criminal. There can be no doubt that the actions of Robert Hudak, a person in a
| position of authority over these students, would dissuade a reasonable person from making or
supporting a charge of [or complaint] about discrimination, The context of these students in
front of the entire class being questioned, threatened and intimidated, called liars, and told they
will all “get what they had coming to them” is the very definition of “material adverse action”
and objectively can only be viewed as one that produces injury or harm,
88. By action and inaction after Richard Humphrey's attest, Defendant CTC
and Defendant Scranton School District acted with deliberate indifference to Plaintiff C.D,'s
tight to a safe and secure education environment and retaliated against Plaintiff C.D. for his
involvement in the sexual abuse scandal at Defendant CTC and the reporting of sexual abuse by
Richard Humphrey. Defendant CTC and Defendant Scranton School District
materially impaired Plaintiff C.D. 's access to educational opportunities and benefits in violation
of the requirements of Title EX by:
a) failing and refusing to provide, offer, recommend or coordinate adequate health,
psychological, counseling and academic assistance and services to Plaintiff C.D. after he
was sexually abused and/or harassed by Richard Humphrey; or being
deliberately indifferent thereto;
b) failing to terminate or otherwise discipline employees and agents identified herein for
their willful disregard of the safety and rights of Plaintiff C.D. and other minor students;
or being deliberately indifferent thereto;

_¢) failing to provide necessary care, treatment and support of the minor students at the

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 36 of 57

conclusion of the sexual abuse and/or harassment;

d) retaliating against the minor students, including Plaintiff C.D., rather than providing —
the necessary care, treatment and support of the minor students; and

€) accusing the minor students, including Plaintiff CD., of being liats and attempting to
ruin Richard Humphrey's reputation and life.

89, The aforementioned actions by Defendants CTC and Scranton School District and
their officials exhibited and demonstrated a retaliatory animus towards Plaintiff C.D.

90. The Defendants CTC and Scranton Schoo! District took adverse actions against those
making complaints against Humphrey by signaling them out and treating them differently from _
the other students as evident by the actions of Robert Fuudak; these adverse actions by the
Defendants CTC and Scranton School District were material in that they produced emotional and
psychological harm on the victims who spoke out.

91. The actions of Defendants, as aforementioned, were in violation of Title IX, which
expressly prohibits retaliation in educational settings in response to protected activity,

92. Asadirect and proximate result of the above-stated acts and omissions, Plaintiff C.D.
has been severely and significantly injured as a result of the conduct of Defendants CTC and
Scranton School District. Plaintiff C.D. has suffered severe emotional distress, and continues to
seek counseling due to the conduct of Defendants CTC and Scranton School District,

WHEREFORE, Plaintiff demands judgment against Defendant CTC and Defendant

Scranton School District in an amount in excess of $50,000.00 plus interest and costs, which sum

includes, but is not limited to:
a) All Compensatory damages permitted by Pennsylvania law;

b) Ali damages recoverable under Title IX, including interest, costs and attorney fees; and

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 37 of 57

¢) All other damages and relief as is deemed necessary and equitable by the Court and/or jury
presiding over this case.

COUNT IV
Plaintiff v. Defendant CTC and Defendant Scranton School District

Civil Rights - 42 U.S.C, 81983

93. Plaintiff incorporates the previous paragraphs of this Complaint by reference as if
fully set forth at length herein.

94. - Pursuant to the Due Process Clause of the Fourteenth Amendment, Plaintiff C.D. had
the right as public school student to personal security and bodily integrity. .

95. Pursuant to the Due Process Clause of the Fourteenth Amendment, Plaintiff C.D. had
the right to be free from sexual misconduct and/or sexual abuse and/or sexual harassment at the
hands of an employee of the public school system such as Richard Humphrey.

96. Under the Fourteenth Amendment, Plaintiff had the tight to be free from illegal
seizures,

97. Defendants, by and through their agents, employees, servants and officers, as state
actors, subjected Plaintiff C.D. to violations of his Constitutional right as a public school student
to personal security and bodily integrity as well as his right to be free from sexual misconduct
and/or sexual abuse and/or sexual harassment at the hands of an employee of the public school
system such as Richard Humphrey.

98. ‘In subjecting Plaintiff C.D. to these violations, Defendants CTC and Scranton School
District, by and through their agents, employees, servants and officers, as state actors, failed to
investigate Richard Humphrey's conduct; failed to adequately supervise Richard Humphrey;

failed to suspend or fire Richard Humphrey; failed in their hiring and investigation of Richard

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 38 of 57

Humphrey by not having an appropriate and thorough background check; failed to adequately
train Richard Humphrey and other school district employees on how to comply with mandatory
reporting obligations and/or maintain/protect/preserve minor students to prevent sexual
misconduct and/or sexual abuse and/or sexual harassment in the form of sexual advances and
sexual contact by teachers and/or prevent/stop the abuse by Richard Humphrey of minor students
including Plaintiff C.D.; and in so doing manifested a deliberate indifference to the adverse
effect of Richard Humphrey's misconduct and the effect of same upon students, including
Plaintiff C.D,

99, Plaintiff C.D avers that Defendants CTC and Scranton School District had and has
unconstitutional customs and policies of failing to investigate evidence of public school district
employees! misconduct, sexual abuse and/or sexual harassment against school district students in
the nature of violations of their right to personal security, bodily integrity, as well as their right to
be free from sexual misconduct and/or sexual abuse and/or sexual harassment, and failing to
adequately supervise and train school district employees with regard to maintaining, preserving
and protecting students from violation of their tight to personal security and bodily integrity.

100, The conduct of Defendants CTC and Scranton School District, by and through their
agents, employees, servants and officers and other school district personnel, as set forth above,
acting under color of state law, in failing to put in place and enforce policies to adequately
protect students from inappropriate conduct by teachers, was committed in deliberate and/or
conscious disregard of the substantial and/or unjustifiable risk of causing harm to Plaintiff C.D.,
and was so egregious as to shock the conscience. Said conduct was the cause of Plaintiff C.D.'s

harm,

101, The conduct as described above was committed pursuant to a municipal policy and/or
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 39 of 57

custom.

102. Plaintiff C.D. avers that Defendants CTC and Scranton School District, by and
through their agents, employees, servants and officers and other school district personnel,
followed these unconstitutional policies and/or customs with regard to himself as hereinafter set
forth.

103. The conduct described above violated Plaintiff C.D.'s constitutional right fo
substantive due process and his right to be free from invasion of his personal security and/or his
right to bodily integrity, as guaranteed by the 14th Amendment to the United States Constitution
and as temediable by 42 U.S.C. §1983.

104, Defendants CTC and Scranton School District, by and through their agents,
employees, servants and officers and other School district personnel, are the policy maker for the
purpose of implementing Defendants’ policies and customs.

105, Asadirect and proximate result of the above-stated acts and omissions, Plaintiff C.D.
has suffered such harm as has been previously stated herein for which he is entitled to be
compensated,

WHEREFORE, Plaintiff demands judgment against Defendant CTC and Defendant
Scranton School District in an amount in excess of $50,000.00 plus interest and costs, which sum
includes, but is not limited to:

a) All Compensatory damages permitted by Pennsylvania law;

b) All damages recoverable under 42 U.S.C. §1983, including interest, costs and attorney
fees; and

c) All other damages and relief as is deemed necessary and equitable by the Court and/or
jury presiding over this case.
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 40 of 57

COUNT V

Plaintiff y, Defendant CTC and Defendant Scranton School District

Ciyil Rights ~ 42 U.S.C. §1983 - State Created Danger

106, Plaintiff incorporates the previous paragraphs of this Complaint by reference as if |

fully set forth at length herein.
| 107, A special relationship existed between Plaintiff C.D, and Defendants CTC and

Scranton Schooi District whereby Defendants CTC and Scranton School District owed an
affirmative duty to protect the health and safety of Plaintiff C.D.

108, Over a period of years, Richard Humphrey repeatedly sexually abused,
harassed and assaulted minor students in his classroom, including Plaintiff C.D,

109. Prior to and during the period of sexual abuse, other employees and officials of
Defendants CTC and Scranton School District knew about Richard Humphrey's
proclivity to engage in improper touching and groping of minor students. Nonetheless, no
appropriate, effective, or adequate steps were taken to protect students fromm Richard Humphrey's
sexual abuse.

110, During the period of abuse, other school employees and officials became aware that
Richard Humphrey was using very vulgar and explicit language in the classroom,
constantly engaging in inappropriate and unwanted physical contact with his minor students by
placing his hands on their backs, shoulders, thighs and private regions, including Plaintiff C.D.,
however, no proper inquiries were made and no corrective action was taken.

111. Up until the time of his resignation and arrest, and at all relevant times herein,
Richard Humphrey was a teacher at Defendant CTC. In that capacity, he was the
agent, servant, and/or employee of both Defendants.

112, Atall times relevant hereto, Richard Humphrey was acting under color of
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 41 of 57

state law.

113. One of Richard Humphrey's functions as a school teacher of Defendants
CTC and Scranton School District was to protect and serve the public, including the minor
students and Plaintiff C.D.

114. Allof Richard Humphrey's wrongful acts as alleged in this Complaint
were made possible by Richard Humphrey's employment as a teacher of Defendants.

115. At all times relevant hereto, Defendants CTC and Scranton School District did not
have in place adequate procedures, policies, or safeguards to prevent sexual abuse such as the
kind suffered by Plaintiff C.D. Thomas Bailey, through deposition testimony, indicated that
Defendant CTC never even investigated said allegations.

116. Defendants CTC and Scranton School District's actions, through promulgating the
policies and procedures that they did have in place, failed to protect the Plaintiff C.D., and the
other student victims. The policies and procedures that were in place concerning investigating
prospective teachers did not involve adequate background checks to protect the students given
that an adequate background check would have revealed that Richard Humphrey had
engaged in similar sexual misconduct at his prior place of employment, Toyota of Scranton.

117. Asa direct, legal, and proximate result of the wrongdoing described in this
Complaint, Plaintiff C.D. has suffered serious emotional pain, suffering, and damages and
continues to seek counseling due to the conduct of Defendants CTC and Scranton School
District. |

. 118. Asadirect, legal, and proximate result of the wrongful conduct described in this
Complaint, Plaintiff C.D, has also suffered physical and emotional trauma associated with the

| unlawful sexual touching and abuse, and the loss of important federally guaranteed civil rights.

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 42 of 57

119. The actions of Defendants CTC and Scranton School District, including exposing
Plaintiff C.D. to the danger implicit in being subject to the educational authority of a teacher with
the proclivities to abuse young, minor students, violated his rights under the United States -
Constitution, including the right to be free from state created danger,

120. In this case, the harm ultimately caused, that being the sexual abuse of Plaintiff C.D.,
as well as other minor students, was foreseeable and fairly direct,

121. Defendants CTC and Scranton School District acted in willful disregard for Plaintiff
C,D.'s safety,

122, Defendants CTC and Scranton School District used their authority to create the
opportunity that otherwise would not have existed for Richard Humphrey's crime to |
occur,

123. The conduct of Defendants CTC and Scranton School District shocks the conscience.

124. Defendants CTC and Scranton School District breached their duty to protect Plaintiff
C.D., despite their special relationship and Defendants’ constitutional responsibility to do so.

125. The harm to Plaintiff C.D. was the direct, legal, proximate, and foreseeable result of
the misconduct of Defendants CTC and Scranton School District. |

126. Defendants CTC and Scranton School District are liable for the injuries to Plaintiff
C.D. in that Defendants CTC and Seranton School District created a danger which caused harm |
to the Plaintiff C.D.

WHEREFORE, Plaintiff demands judgment against Defendant CTC and Defendant -
Scranton School District in an amount in excess of $50,000.00 plus interest and costs, which sum |
includes, but is not limited to:

a) All Compensatory damages permitted by Pennsylvania law;

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 43 of 57

b) All damages recoverable under 42 U.S.C. § 1983, including interest, costs and
attorney fees; and ,

c) All other damages and relief as is deemed necessary and equitable by the Court
and/or jury presiding over this case.

COUNT VI

Plaintiff v. Defendant CTC and Scranton School District

Civil Rights -42 U,S.C. §1983 - Failure to Train and Supervise

127. Plaintiff incorporates the previous paragraphs of this Complaint by reference as if

 

fully set forth at length herein.

128. Richard Humphrey along with other teachers, administrators, officers,
agents and employees of Defendants CTC and Scranton School District were state actors
working for Defendants CTC and Scranton School District and Defendants CTC and Scranton
School District received federal funding at all times relevant hereto.

129. Richard Humphrey along with other teachers, administrators, officers,
agents, and employees of Defendants CTC and Scranton School District acted under color of
state law at all times relevant hereto,

130. Prior to and during the period of sexual abuse, Defendants CTC and Scranton School
District and other employees and officials of Defendants CTC and Scranton School District
knew about Richard Humphrey's proclivity to engage in improper
touching and groping of minor students, Nonetheless, no appropriate, effective, or adequate steps
were taken to protect students from Richard Humphrey's sexual abuse.

131. During the period of abuse, Defendants CTC and Scranton School District and other
school employees and officials of Defendants CTC and Scranton School District became aware
that Richard Humphrey was using very vulgar and explicit language

in the classroom, constantly engaging in inappropriate and unwanted physical-contact with his
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 44 of 57

minor students by rubbing their backs and shoulders, putting his arms around them, acting in a
creepy and weird fashion and groping, caressing and/or slapping their private regions, however,
no proper inquiries were made and no corrective action was taken.

132, Defendants CTC and Scranton School District and their teachers, administrators,
officers, board members, agents, and/or employees knew or should have known that their
response to sexual misconduct, abuse, harassment and assault allegations must comply with
federal law, particularly as outlined in Title [X's published and widely promulgated
implementing regulations, |

133. Defendants CTC and Scranton School District failed to properly train and supervise
their teachers, administrators, officers, agents, and/or employees as to mandated investigative
requirements, which include:

a) failing to take immediate and appropriate action to investigate or otherwise determine
what occurred once informed of possible sexual violence;
b) failing to take prompt and effective steps to end the sexual violence, prevent its
recurrence, and address its effects;
c.) failing to promptly report Richard Humphrey's sexual abuse, exploitation
and/or harassment of students, including Plaintiff C.D., in accordance with their legal
obligations: and
d) failing to take reasonable and necessary steps to protect Plaintiff C.D, and other minor
students from Richard Humphrey's abuses and/or from suffering the collateral
harms and injures as described above.

134. Defendants! failure to train their teachers, administrators, officers, board members,

agents, and/or employees to deal with actual, apparent, or suspected cases of sexual abuse was
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 45 of 57

the direct, legal and proximate cause of the harms suffered by Plaintiff C.D.
135. Defendants’ failure to provide proper and adequate training to their teachers,
administrators, officers, agents, and/or employees constituted deliberate indifference to the

presence of an excessive risk of danger to the health, welfare, and safety of the students of

Defendants, including Plaintiff C.D.

WHEREFORE, Plaintiff demands judgment against Defendant CTC and Defendant
Scranton School District in an amount in excess of $50,000.00 plus interest and costs, which sum
includes, but is not limited to:

| a) All Compensatory damages permitted by Pennsylvania law:

b) All damages recoverable under 42 U.S.C. § 1983, including interest, costs and
attorney fees; and °

c) All other damages and relief as is deemed necessary and equitable by the Court
and/or jury presiding over this case.

COUNT VIL- NEGLIGENCE
‘Plaintiff y. Defendant CTC and Defendant Scranton School District

136. Plaintiff incorporates the previous paragraphs of this Complaint by reference as if
fully set forth at length herein.

137.  Atall times relevant hereto, Richard Humphrey was employed by
Defendant CTC and Defendant Scranton School District, as an Automotive Technology teacher
at CTC at the time of the events outlined in this Complaint. At all times material and relevant
hereto, Richard Humphrey was authorized by CTC and Scranton School District, both
in its capacity as a sending school district and as an active member/participant of the Joint
Operating Committee, to perform the duties and functions of an Automotive Technology teacher

' and, in fact, acted within the scope of said duties and responsibilities at the time of the events
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 46 of 57

outlined herein below.

138. Atal! times relevant hereto, CTC acted by and through its agents, ostensible agents,
employees, servants and officers, to wit, employees, joint operating committee members,
supervisors, administrators and principals, during the relevant time period, from the beginning of

Richard Humphrey's employment with CTC in July 2015 through the completion of
| the 2016-2017 school year at CTC in June 2017 when Richard Humphrey resigned his
employment.

139, Atal times relevant hereto, Scranton School District acted by and through its agents,
ostensible agents, employees, servants and officers, to wit, employees, board members,
supervisors, administrators, teachers, officers and joint operating committee members during the
relevant time period, from the beginning of Richard Humphrey's employment with .

CTC in July 2015 through the completion of the 2016~2017 school year at CTC in June 2017
when Richard Humphrey was forced to resign his employment as a result of the
events described below,

140. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to provide appropriate observation and supervision of Plaintiff C.D. when
in the presence of Richard Humphrey, who Defendants CTC and, Scranton School District knew
or should have known had a propensity and/or reputation for inappropriate conduct with minor
students including Plaintiff C.D.

141. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to not hire teachers such as Richard Humphrey who was not qualified to
work with minor students, without doing a proper investigation as to qualification for working

with minor students.

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 47 of 57

142. At all times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to take timely action and notify authorities, such as law enforcement, child
protective and/or public welfare services, about any inappropriate conduct with minor students to
prevent further harm to those minors.

143, At all times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to warn parents, students and others of Richard Humphrey's propensity to
have inappropriate contact with minor students including Plaintiff C.D. and not preventing the
same.

144. At all times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to conduct appropriate background checks on staff including teachers such
as Richard Humphrey, prior to hiring,

145, At all times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to do a full and appropriate investigation, vetting and evaluation of Richard
Humphrey prior to hiring him. |

146. Atail times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to not fail in its hiring and investigation of Richard Humphrey by not
having an appropriate and thorough background check.

147,  Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to recognize the inappropriate contacts and conduct by
Richard Humphrey with minor students including Plaintiff C.D. and not intervening
to prevent/stop the same.

148. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District

owed Plaintiff'a duty to prevent Richard Humphrey from coming into contact

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 48 of 57

with Plaintiff C.D. and from abusing/harassing Plaintiff C.D. while in the care, custody and

contro! of Defendants.

149. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to take steps to intervene and stop Richard Hurmphrey
from engaging in inappropriate conduct with minor students including Plaintiff C.D. in the
Automotive Technology class.

150. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to take steps to protect Plaintiff C.D. while he was in the care, custody and
control of Defendants.

51. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiffa duty to take appropriate steps to remove and/or suspend Richard Humphrey
from teaching and/or having contact with minor students and/or being present on Defendant
CTC's premises, when Richard Humphrey had engaged in inappropriate conduct with minor
students and/or committed assaults on those students, including Plaintiff C.D.

152. Atal times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to use appropriate monitoring systems to ensure the protection of minor
students including Plaintiff C.D.

153. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiffa duty to properly train school staff including but not limited to teachers,
administrators and other employees and staff to recognize and prevent inappropriate conduct and
contact between teachers and students. -

154. At ali times relevant hereto, Defendant CTC and Defendant Scranton School District

owed Plaintiff'a duty to not allow teachers, including Richard Humphrey, to engage in
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20. Page 49 of 57

inappropriate conduct and contact with students.

155. Atal times relevant hereto, Defendant cTC and Defendant Scranton School District
owed Plaintiff a duty to observe, enforce, follow and/or implement policies and procedures
developed by school districts and the federal and state departments of education for
the handling and monitoring of relationships between students and teachers in order to
prevent inappropriate conduct from occurring, thereby creating a policy, practice and/or
custom of such failings within the school.

156.  Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to not allow a hostile education environment and sexual harassment
of minor students by a teacher to occur and continue on CTC's premises. |

157. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to not allow Richard Humphrey to have interaction with .
students, including Plaintiff C.D., when Defendant CTC knew or should have known that
Richard Humphrey would harm and/or have inappropriate sexual contact with such
minor students while they were in the care, custody and control of Defendants.

158. . At all times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to not fail to follow, observe, enforce and/or implement policies and
procedures relating to safe and secure supervision, monitoring and protection of students, by
leaving Richard Humphrey unsupervised, unattended and unmonitored with minor
students when he had a history of, and/or a known propensity for inappropriate conduct and

contact with minor students.
159. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District

owed Plaintiff a duty to intervene or investigate after Defendant CTC obtained

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 50 of 57

knowledge of and/or information concerning possible inappropriate conduct and contact between
Richard Humphrey and minor students including Plaintiff C.D. |

160. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to provide appropriate resources to staff, including teachers, administrators
and/or other staff: to recognize inappropriate conduct and contact and/or prevent sexual |
abuse/assault/harassrnent between teachers and students;

‘161. Atal! times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to create, adopt, follow, enforce and/or implement appropriate policies and
procedures to ensure that inappropriate conduct and contact between teachers and students would
not occur.

162. At all times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to create, adopt, follow, enforce and/or implement any proper policies and
procedures to prohibit inappropriate conduct and contact between teachers and students.

163. Atall times relevant hereto, Defendant CTC and Defendant Scranton Schoo! District
owed Plaintiff a duty to create, adopt, follow, enforce and/or implement any proper policies and
procedures to prohibit retaliation against any minor students who report abuse by school
employees.

164. At all times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to supervise Richard Humphrey; investigate Richard
Humphrey's inappropriate conduct; protect minor students, including Plaintiff C.D.; remove

and/or suspend Richard Humphrey; and/or train Richard Humphrey and/or

- Defendant CTC employees on how to comply with mandatory reporting obligations and/or how

to maintain/protect/preserve minor students to prevent sexual abuse and/or harassment
Case 3:20-cv-00088-MEM ‘Document 2 Filed 01/16/20 Page 51 of 57

from occurring.

165. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to act and investigate the inappropriate conduct, sexual abuse and/or

harassment by Richard Humphrey of minor students, who were not capable of

welcoming and/or consenting to inappropriate conduct and contact by Richard Humphrey, which
was made possible by grooming and manipulating minor students, including Plaintiff C.D.,
through intimate contact/conduct with him.

166. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to perform an appropriate Title IX investigation related to the sexual
misconduct, sexual abuse and/or sexual harassment by Richard Humphrey.

167. At all times relevant hereto, Defendant CTC and Defendant Scranton School District.
owed Plaintiff a duty to prepare an appropriate Title [X report related to the sexual misconduct,
sexual abuse and/or sexual harassment by Richard Humphrey.

168. - Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to act upon Richard Humphrey's known inappropriate conduct
and contact with minor students, thus making possible and/or aflowing by the support and/or
ratification and/or inaction of Defendant CTC and/or Defendant Scranton School District as
detailed in the foregoing paragraphs, the abuse of minor students, including Plaintiff C.D.

169. Atal! times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to provide necessary care, treatment and support of the minor students as
the sexual abuse and/or harassment was ongoing.

170, Atall times relevant hereto, Defendant CTC and Defendant Scranton School District

owed Plaintiff a duty to provide necessary care, treatment and support of the minor students at

 
Case 3:20-cv-00088-MEM Document 2. Filed 01/16/20 Page 52 of 57

the conclusion of the sexual abuse and/or harassment when Richard Humphrey
Was removed from his position and arrested.

171. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to provide, offer, recommend or coordinate adequate health, psychological,
counseling and academic assistance and services to Plaintiff C.D. after he was sexually abused
and/or harassed by Richard Humphrey.

172. Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to terminate or otherwise discipline employees and agents identified herein
for their willful disregard of the safety and rights of Plaintiff C.D. and other minor students.

173, Atall times relevant hereto, Defendant CTC and Defendant Scranton School District
owed Plaintiff a duty to not retaliate against the minor students, including Plaintiff C.D.,
tather than providing the necessary care, treatment and support of the minor students.

174. The sexual misconduct, sexual abuse and/or sexual harassment against Plaintiff C.D.,
who was a minor and a student in Defendant CTC and Defendant Scranton School Districts
eare, custody and control, was the direct and proximate result of the negligence, recklessness
and deliberate indifference of Defendants, Such negligence, recklessness and deliberate
indifference is fully outlined in Paragraphs 61 and 62 of this Complaint.

175. Aforementioned acts have left Plaintiff with serious and potentially itreparable
physical and mental injuries.

176, Aforementioned acts have left Plaintiff with a worsened psychological state.

177, Plaintiff has suffered significant pain, distress, suffering, and continue to suffer
physical and psychological pain from the sexual abuse and/or sexual harassment as a direct and

proximate result of the actions and/or inactions of Defendants CTC and Scranton School District
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 53 of 57

CTC and Scranton School District, its employees and/or its other workers.

178. As aresult of the aforesaid incident and injuries sustained, Plaintiff and his parents
have incurred and will incur additional costs and expenses,

179. As aresult of the aforesaid incident and injuries sustained, Plaintiff has and/or will
be forced to undergo psychological and medical treatment.

180. As aresult of the aforesaid incident and injuries sustained, Plaintiff and his parents
_ have and/or will have to expend various an substantial sums of money for medicine and medical
attention to their great financial loss and damage.

181. The actions of all Defendants, individually and by way of their agents, servants,
workmen, employees and or ostensible agents, as set forth in the proceeding paragraphs of this
Complaint and incorporated herein by reference, were performed with: a reckless indifference
toward the rights of Plaintiff, a conscious indifference to the consequences of their actions, and
a reckless disregard for the welfare of the Plaintiff and for the safety of the Plaintiff.

182. The aforesaid acts, which are incorporated herein by reference, constituted reckless
conduct and resulted in an unreasonable risk of bodily harm to Plaintiff. As a result, Plaintiff
is entitled to punitive damages from Defendants CTC and Scranton School District.

183. As aresult of the aforesaid acts of negligence, Plaintiff suffered and Defendants
CTC and Scranton School District are liable for, but not limited to, the following damages:

a, Plaintiff's pain and suffering between the time of the initial injury until the point
in the future which Plaintiffs are no longer suffering;

b. The effect this damage has on Plaintiff's estimated future earning powers:

ce. Plaintiffs other financial losses suffered as a result of this abuse;

d. Plaintiff's loss of the enjoyment of life;

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 54 of 57

e. Punitive Damages.
184. Plaintiff claims damage for reimbursement including all past, current and/or future
wage loss, hospital, medical, and psychological expenses incurred in connection therewith.
WHEREFORE, Plaintiff C.D., demands judgment, in: an amount in ‘excess of
$50,000.00, against the Defendants CTC and Scranton School District for compensatory and

punitive damages, together with court costs, attorneys’ fees, interest, and all other relief .
permitted by the Court.

COUNT Vill - NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

 

Plaintiff y. Defendants CTC and Scranton School District

185. Plaintiff incorporates the previous patagraphs of this Complaint by reference as if
fully set forth at length herein.
186. The negligence, recklessness and deliberate indifference of the Defendants is fully
outlined in Paragraphs 61 and 62 of this Complaint.
187. Plaintiff has suffered severe emotional distress as a result of Defendants’ conduct.
188. Plaintiffs emotional distress has manifested itself in some and/or all of the following
ways:
a. Depression;
b. Stress; and
c. Anxiety.
189, Plaintiff has/will have to treat with psychologists to remedy their current conditions. —
190. Plaintiff and his family are burdened by the cost and amount of treatment to quell

his state of emotional distress.
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 55 of 57

" WHEREFORE, Plaintiff C.D., demands judgment, in an amount in excess of
~ $50,000.00, against the Defendants for compensatory and punitive damages, together with court

costs, attorneys’ fees, interest, and all other relief permitted by the Court,

_~’Respectfully submitted,
PISANCHYN LAW FIRM

st
poe.

me x
oO? ideal J . Pisanchyn Je, Bagge
Spruce Street

Scranton PA 18503
Attorneys for Plaintiff

 

By: a } ne f rt if
Thomas J. Carroll Jr, Esquire

I.D# 207130

524 Spruce Street

Scranton PA 18503

Attorneys for Plaintiff

 

 

Mt ere
Case 3:20-cv-00088-MEM

THE PIsancuyn Law Firm
Thomas J. Carroll Jr, Esquire
LD.# 207130

_ 324 Spruce Street

Scranton, PA 18503

Document 2. Filed 01/16/20 Page 56 of 57

 

 

(570) 344-1234 Attorneys for Plaintiff
John Joe Doe CD. ~~ COURT OF COMMON PLEAS OF
Plaintiff, - LACKAWANNA COUNTY
vy. °
° No.: 19-ev-3029
Career Technology Centér ° CIVIL ACTION
Of Lackawanna Coiinty and .
Scranton School District ° JURY TRIAL DEMANDED.
Defendants. °
CERTIFICATE OF SERVICE

I, Thomas J. Carroll Jr, Esquire, certify that on the date indicated below, I served a true and
correct copy of Plaintiff's Complaint upon the following counsel of record, by electronic mail

and fax; addressed as follows:

Richard Polachek, Esquire
22 East Union Street"

Suite 600

Wilkes Barre PA 18701
rpolachek@forryullman.com

Date: |~ lb 2.

 

Austin J. Soldano, Esquire
331 East Butler Avenue
New Britain, PA 18901

Respectfully submitted,
PISANCHYN LAW FIRM

Thomas J, Carroll At, Esquire -
I,D.# 207130

524 Spruce Street

Scranton PA 18503

Attomeys for Plaintiff

 
Case 3:20-cv-00088-MEM Document 2 Filed 01/16/20 Page 57 of 57

ATTORNEY VERIFICATION

Thomas J. Carroll Jr, Esquire verifies that he is the
attorney for the Plaintiff in this litigation and that he is
authorized to verify the facts set forth in the attached Civil
Action Complaint. Thomas 3d. Carroll Jt, Esquire, further
verifies that the Plaintiff is outside of jurisdiction of
this court. Thomas J. Carroll Jr, Esquire, further verifies
that the statements of fact made in the foregoing Complaint
are true and correct to the best of his information and belief
and that the source of his information is his review of the
file and from his investigation of the allegations contained
herein and the law of this Commonwealth.

Thomas J. Carroil Jx, Esquire, understands that faise
statements herein are subject to the penalties provided by

law in 18 P.S. § 4904 relating to unsworn falsification to

authorities,

Alun LAAs be

Thomas J, carve Jr, Esquix
